 1 MCGUIREWOODS LLP                                       TRYK LAW, PC
   Jamie D. Wells (SBN 290827)                            Benjamin P. Tryk
 2 jwells@mcguirewoods.com                                ben@tryklaw.com
   Anthony Q. Le (SBN 300660)                             7050 N. Fresno St., #210
 3 ale@mcguirewoods.com                                   Fresno, CA 93720
   Two Embarcadero Center
 4 Suite 1300                                             DAVIS & NORRIS, LLP
   San Francisco, CA 94111                                Wesley W. Barnett
 5 Telephone: 415.844.9944                                wbarnett@davisnorris.com
   Facsimile: 415.844.9922                                Dargan Ware
 6                                                        dware@davisnorris.com
   K. Issac deVyver (admitted pro hac vice)               2154 Highland Avenue South
 7 kdeVyver@mcguirewoods.com                              Birmingham, AL 35205
   Benjamin J. Sitter (SBN 273394)
 8 bsitter@mcguirewoods.com                               Attorneys for Plaintiffs

 9 Tower Two-Sixty
   260 Forbes Avenue
10 Suite 1800
   Pittsburgh, PA 15222
11 Telephone: 412.667.6000
   Facsimile: 412.667.6050
12
   Attorneys for Defendant
13 Santander Consumer USA Inc.

14
                                 UNITED STATES DISTRICT COURT
15
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
16

17
   VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
18 CHRISTY MITCHELL, LESLIE
   WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
19 JAYNELLIS SALINAS, KATHLEEN
   JONES, ANNIE BLUITT, SAMUEL                          ORDER GRANTING JOINT
20 CARTER, & KEVIN GREIF, on, behalf, of,               STIPULATION TO CONTINUE THE
   themselves, and, all, others, similarly, situated,   FEBRUARY 3, 2020 SCHEDULING
21                                                      CONFERENCE HEARING
                 Plaintiff,
22
          vs.                                           Complaint Filed: June 6, 2018
23                                                      Answer Filed: November 18, 2019
   SANTANDER CONSUMER USA, INC.,
24
                 Defendant.                             Hon. William B. Shubb
25

26
27

28
                                                        CASE NO. 2:18-cv-01647-WBS-EFB
                  [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE
                     THE FEBRUARY 3, 2020 SCHEDULING CONFERENCE HEARING
 1         Plaintiffs Vicki Blakely, Steven Lawson, Christy Mitchell, Leslie Williams, James

 2 Rolland, Jaynellis Salinas, Kathleen Jones, Annie Bluitt, Samuel Carter, and Kevin Grief

 3 (“Plaintiffs”) and Defendant Santander Consumer USA, Inc. (“SC”), by and through their

 4 respective undersigned counsel of record, filed a joint stipulation to continue the scheduling

 5 conference hearing. Good cause appearing, the Court hereby GRANTS Plaintiffs and SC’s

 6 stipulation and orders as follows:

 7         1.      The scheduling conference hearing currently scheduled for Monday, February 3,

 8 2020 at 1:30 p.m. in Courtroom 5 (WBS), is continued to Monday, March 16, 2020 at 1:30 p.m.

 9 in Courtroom 5 (WBS).

10         2.      The updated joint status report addressing the subjects of Local Rule 240 shall be

11 filed on or before Monday, March 2, 2020.

12

13 IT IS SO ORDERED.

14

15 Dated: January 21, 2020

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             1         CASE NO. 2:18-cv-01647-WBS-EFB
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE
                    THE FEBRUARY 3, 2020 SCHEDULING CONFERENCE HEARING
